 

Exhibit 10.2

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”) is made on May 10, 2017, between
LAKELAND INDUSTRIES, INC., a Delaware corporation (“Borrower”) and SUNTRUST
BANK, a Georgia banking corporation (together with its successors or assigns,
“Lender”).

 

Recitals:

 

Lender and Borrower are parties to a certain Loan Agreement dated of even date
herewith (as at any time amended, restated, supplemented or otherwise modified,
the “Loan Agreement”), pursuant to which Lender has made, or may from time to
time hereafter make, loans and other financial accommodations available to
Borrower. A condition to the provision of financing by Lender to Borrower under
the Loan Agreement is Borrower’s execution of this Agreement.

 

NOW, THEREFORE, for Ten Dollars ($10.00) and other valuable consideration,
receipt whereof is hereby acknowledged, Lender and Borrower hereby agree as
follows:

 

1.           Definitions; Rules of Construction. Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Loan Agreement or, if not otherwise defined in the Loan Agreement, the
UCC to the extent the same are used or defined therein. The word “including”
shall mean “including, without limitation,” and the words “herein,” “hereof,”
and “hereunder” shall have reference to this Agreement taken as a whole and not
to any particular provision hereof.

 

2.           Grant of Security Interest. To secure the prompt payment and
performance of all of the Obligations, Borrower hereby grants to Lender a
continuing security interest in and Lien upon all personal property of Borrower,
including all of Borrower’s right, title and interest in and to the following
property, whether now owned or existing or hereafter created, acquired or
arising and wheresoever located: all Accounts; all Goods (including all
Inventory and Equipment (including Fixtures)); all Instruments; all Chattel
Paper (including Electronic Chattel Paper); all Documents; all General
Intangibles (including Payment Intangibles and Software); all Deposit Accounts;
all Investment Property (including all Securities and Securities Accounts but
excluding any Securities that constitute Margin Stock (as defined in Regulation
U of the Board of Governors of the Federal Reserve System) unless otherwise
expressly provided in a Security Document and, in the case of Securities of a
Foreign Subsidiary, limited to 65% of such Securities); all Letter-of-Credit
Rights; all Commercial Tort Claims (including Commercial Tort Claims, if any,
listed in the Information Certificate); all monies now or at any time or times
hereafter in the possession or under the control of Lender; all accessions to,
substitutions for and all replacements, products and cash and non-cash proceeds
of any of the foregoing, including proceeds of and unearned premiums with
respect to insurance policies insuring any of the Collateral and claims against
any Person for loss of, damage to or destruction of any of the Collateral; and
all of Borrower’s Books. Borrower represents that the foregoing security
interest is a first priority security interest in Borrower’s Collateral and that
there shall be no other Liens on the Collateral except in each case for the
Permitted Liens and third party liens on Inventory that is not Eligible
Inventory solely on account of a lien waiver/subordination not being received
from the consignee/warehouseman in possession thereof.

 

 

 

 

Notwithstanding anything contained in this Agreement to the contrary, Lender
shall not have a security interest in voting Equity Interests of any controlled
foreign corporation (as that term is defined in the Internal Revenue Code (a
“CFC”)), solely to the extent that (a) such Equity Interests represent more than
65% of the outstanding voting Equity Interests of such CFC, and (b) pledging or
hypothecating more than 65% of the total outstanding voting Equity Interests of
such CFC would result in material adverse tax consequences; provided, that, the
foregoing exclusion shall in no way be construed to limit, impair, or otherwise
affect any of Lender’s continuing security interests in and liens upon any
rights or interests of Borrower in or to (i) monies due or to become due under
or in connection with any described contract, lease, permit, license, license
agreement, or Equity Interest (including any Accounts or Equity Interests), or
(ii) any proceeds from the sale, license, lease, or other dispositions of any
such contract, lease, permit, license, license agreement, or Equity Interest).

 

3.           Setoff. All sums at any time standing to Borrower’s credit on
Lender’s books and all of Borrower’s property at any time in Lender’s
possession, or upon or in which Lender has a Lien shall be security for the
Obligations. In addition to and not in limitation of the above, with respect to
any deposits of property of Borrower in Lender’s possession or control, now or
in the future, to the extent consistent with the terms of the Loan Agreement,
Lender shall have the right to setoff all or any portion thereof, at any time,
against any Obligations, even though unmatured, without prior notice or demand
to Borrower.

 

4.           Location of Collateral. All tangible items of Collateral, other
than Inventory in transit and Inventory located outside the United States for
processing and fabrication, shall at all times be kept at one or more of the
business locations of Borrower or other third party locations set forth in the
Information Certificate and shall not be moved therefrom, without the prior
written approval of Lender, not to be unreasonably withheld, except that, in the
absence of an Event of Default and acceleration of the maturity of the
Obligations in consequence thereof, Borrower may (i) make sales or other
dispositions of any Collateral to the extent not prohibited by the Loan
Agreement and (ii) move Inventory or Equipment or any record relating to any
Collateral to a location in the United States other than those shown on the
Information Certificate so long as Borrower has given Lender at least 30 days
prior written notice of such new location, provided that Borrower shall not
maintain any Collateral having a value in excess of $50,000 at any location
unless (i) Borrower is the owner of such location, (ii) Borrower has obtained a
Lien Waiver from the owner and each other Person in possession or control of any
Collateral at such location (or Lender has expressly waived the requirement for
the delivery of a Lien Waiver with respect to such location), or (iii) the
Collateral consists of Inventory placed with a warehouseman, bailee or processor
and Lender has received from such warehouseman, bailee or processor an
acceptable Lien Waiver/Access Agreement (or Lender has expressly waived the
requirement for the delivery of a Lien Waiver/Access Agreement with respect to
such location).

 

 

 

 

5.           Insurance. Borrower shall maintain and pay for insurance upon all
Collateral covering such risks in such amounts on such conditions and with such
insurance companies as are reasonably satisfactory to Lender. All proceeds
payable under each such policy shall be payable to Lender for application to the
Obligations. Borrower shall deliver a certificate of insurance (and, upon
Lender’s request the originals or certified copies of such policies) to Lender
with satisfactory lender’s loss payable endorsements reasonably satisfactory to
Lender, naming Lender as loss payee, assignee or additional insured, as
appropriate. Unless Lender has otherwise agreed, each policy of insurance or
endorsement shall contain a clause requiring the insurer to give not less than
30 days (or ten (10) days in the case of non-payment of premium) prior written
notice to Lender in the event of cancellation of the policy for any reason
whatsoever and a clause specifying that the interest of Lender shall not be
impaired or invalidated by any act or neglect of Borrower or the owner of the
Property or by the occupation of the premises for purposes more hazardous than
are permitted by said policy. If Borrower fails to provide and pay for such
insurance, Lender may, at its option, but shall not be required to, procure the
same and charge Borrower therefor. At any time that an Event of Default exists
and is continuing, Lender alone shall be authorized to settle, adjust and
compromise all insurance claims and Lender shall have all rights and remedies
with respect to such policies of insurance as are provided in the Loan
Documents.

 

6.           Expenses; Safeguarding Collateral. All reasonable expenses of
protecting, storing, warehousing, insuring, handling, maintaining and shipping
any Collateral, all Taxes imposed under any applicable law on any of the
Collateral or in respect of the sale thereof, and all other payments required to
be made by Lender to any Person to realize upon any Collateral shall be borne
and paid by Borrower. Lender shall not be responsible in any way for the
safeguarding of any Collateral not in its possession or control and the same
shall be at Borrower’s sole risk.

 

7.           Accounts. Lender may rely, in determining which Accounts are
Eligible Accounts, on all statements and representations made by Borrower with
respect to any Account. Unless otherwise indicated in writing to Lender or
excluded by Borrower in its calculation of the Borrowing Base in any Borrowing
Base Certificate, with respect to each Eligible Account, the Borrower warrants
that:

 

(a)          It is genuine and in all respects what it purports to be, and it is
not evidenced by a judgment;

 

(b)          It arises out of a bona fide sale and delivery of goods by Borrower
in the Ordinary Course of Business and substantially in accordance with the
terms and conditions of all purchase orders, contracts or other documents
relating thereto;

 

(c)          It is for a sum certain maturing as stated in the duplicate invoice
covering such sale, a copy of which has been furnished or is available to Lender
on request;

 

(d)          It is not, and, to the best of Borrower’s knowledge, will not (by
voluntary act or omission of Borrower) be in the future, subject to any offset,
Lien, deduction, defense, dispute, counterclaim or any other adverse condition
except as arising in the Ordinary Course of Business and for disputes resulting
in returned goods where the amount in controversy is immaterial, and each such
Account is absolutely owing to Borrower and is not contingent in any respect or
for any reason;

 

(e)          Borrower has not made any agreement with any Account Debtor
thereunder for any extension, compromise, settlement or modification of any such
Account or any deduction therefrom, except discounts or allowances which are
granted by Borrower in the Ordinary Course of Business for prompt payment and
which are reflected in the calculation of the net amount of each respective
invoice related thereto and are reflected in the Schedules of Accounts submitted
to Lender pursuant to Section 8 hereof or which are otherwise disclosed to
Lender in writing;

 

 

 

 

(f)          To the best of the Borrower’s knowledge, there are no facts, events
or occurrences which are reasonably likely to impair the validity or
enforceability of such Account or reduce in any material respect the amount
payable thereunder from the face amount of the invoice and statements delivered
to Lender with respect thereto, except as otherwise disclosed to Lender in
writing; and

 

(g)          To the best of the Borrower’s knowledge, except as otherwise
disclosed to Lender in writing, the Account Debtor thereunder (1) had the
capacity to contract at the time any contract or other document giving rise to
the Account was executed and (2) is Solvent.

 

8.           Administration of Accounts.

 

(a)          Borrower shall keep accurate and complete records of its Accounts
and all payments and collections thereon and shall submit to Lender on such
periodic basis as Lender shall reasonably request in writing a sales and
collections report for the preceding period, in form reasonably satisfactory to
Lender. In addition, if Accounts in an aggregate face amount in excess of
$75,000 cease to be Eligible Accounts in whole or in part, Borrower shall notify
Lender of such occurrence promptly (and in any event within 15 days of each
month end) after Borrower’s having obtained knowledge of such occurrence and
the Borrowing Base shall thereupon be adjusted to reflect such occurrence.

 

(b)          If Borrower grants any discounts, allowances or credits that are
not shown on the face of the invoice for the Account involved, Borrower shall
report such discounts, allowances or credits, as the case may be, to Lender as
part of the next required Schedule of Accounts. If any amounts due and owing in
excess of $50,000 are in dispute between Borrower and any Account Debtor, or if
any returns are made in excess of $50,000 with respect to any Accounts owing
from an Account Debtor, Borrower shall provide Lender with written notice
thereof at the time of submission of the next Schedule of Accounts, explaining
in reasonable detail the reason for the dispute or return, all claims related
thereto and the amount in controversy. At any time an Event of Default exists,
Lender shall have the right to settle or adjust all disputes and claims directly
with the Account Debtor and to compromise the amount or extend the time for
payment of any Accounts comprising a part of the Collateral upon such terms and
conditions as Lender may deem advisable, and to charge the deficiencies, and
reasonable costs and expenses thereof, including reasonable attorneys’ fees, to
Borrower.

 

(c)          If an Account of Borrower includes a charge for any Taxes payable
to any governmental authority, and unless the payment of such Taxes is being
Properly Contested, Lender is authorized, in its sole discretion, upon notice to
Borrower and after Borrower’s failure or inability to pay such Tax, to pay such
Tax (without duplication of other payments made with respect to any such Tax) to
the proper taxing authority for the account of Borrower and to charge Borrower
therefor; provided, however, that Lender shall not be liable for any Taxes that
may be due by Borrower.

 

 

 

 

(d)          Whether or not a Default or an Event of Default exists,
Lender shall have the right at any time, in the name of Lender, any designee of
Lender or Borrower to verify the validity, amount or any other matter relating
to any Accounts of Borrower by mail, telephone, telegraph or otherwise.

 

(e)          Borrower shall maintain a Dominion Account at Lender pursuant to
arrangements acceptable to Lender (including, without limitation, lockbox
arrangements and lockbox accounts). Borrower shall issue to Lender an
irrevocable letter of instruction effective during the Term directing the
remittance of all Payment Items or other remittances received by Lender or such
other bank in the Dominion Account to Lender for application to the Obligations.
All funds deposited in the Dominion Account shall be subject to Lender’s Lien.
Borrower shall obtain the agreement (in favor of and in form and content
satisfactory to Lender) by each bank at which a Dominion Account is maintained
to waive any offset rights against the funds deposited into such Dominion
Account, except offset rights in respect of charges incurred in the
administration of such Dominion Account. Lender assumes no responsibility to
Borrower for such Dominion Account, including any claim of accord and
satisfaction or release with respect to deposits accepted by any bank
thereunder.

 

(f)          Borrower shall request in writing and otherwise take such
reasonable steps to ensure that all Account Debtors forward payment directly to
the Dominion Account (or other collection arrangements related to the Dominion
Account), and deposit and cause its Subsidiaries to deposit or cause to be
deposited promptly, all cash, checks, drafts or other Payment Items relating to
or constituting payments made in respect of any and all Collateral (whether or
not otherwise delivered to pursuant to such collection arrangements) into the
Dominion Account. Borrower shall issue to each bank servicing such collection
arrangements an irrevocable letter of instruction effective during the Term
directing such bank to deposit all payments or other remittances received by it
to the Dominion Account. All Payment Items received by Borrower in respect of
its Accounts, together with the proceeds of any other Collateral, shall be held
by Borrower as trustee of an express trust for Lender’s benefit; Borrower shall
promptly deposit same in kind in the Dominion Account.

 

(g)          If, as a result of such application, a credit balance exists, the
balance shall not accrue interest in favor of Borrower and shall be made
available to Borrower for withdrawal as long as no Default or Event of Default
exists. Borrower irrevocably waives the right to direct the application of any
payments or Collateral proceeds, and agrees that Lender shall have the
continuing, exclusive right to apply and reapply same against the Obligations,
in the manner set forth herein.

 

(h)          Lender retains the right at all times after an Event of Default has
occurred and is continuing to notify Account Debtors of Borrower that Accounts
have been assigned to Lender and to collect Accounts directly in its own name
and to charge to Borrower the reasonable collection costs and expenses actually
incurred by Lender, including reasonable attorneys’ fees.

 

 

 

 

(i)          Except as otherwise disclosed in the Loan Agreement, Borrower and
its Subsidiaries shall not open any other deposit account unless Lender shall
have consented thereto, such consent to not be unreasonably withheld, and the
depository bank for such deposit account shall have entered into an Account
Control Agreement reasonably acceptable to Lender. As of the Closing Date, all
bank accounts of any nature of Borrower and its Subsidiaries are listed on
Schedule 8 to the Information Certificate, which Schedule shall designate the
depository accounts.         

 

9.           Administration of Inventory.

 

(a)          Borrower shall keep accurate and complete records of its Inventory.
Borrower shall furnish Lender inventory reports respecting such Inventory
(including in-transit inventory) in form and detail satisfactory to Lender at
such times as Lender may reasonably request, but in any event on or before the
15th day of such month. Borrower shall, at its own expense, conduct periodic
physical and cycle counts consistent with Borrower’s historical practices and
shall provide to Lender a report based on each such physical and cycle count
promptly after completion thereof, together with such supporting information as
Lender shall request. Lender may participate in and observe each physical or
cycle count of inventory, which participation shall be at Borrowers' expense at
any time that an Event of Default exists.

 

(b)          Borrower shall not acquire or accept any Inventory on consignment
or approval having a market value of more than $25,000 in the aggregate without
Lender's prior written consent, which may not be unreasonably withheld, and
Borrower will use its commercially reasonable efforts to insure that all
Inventory that is produced in the United States of America will be produced in
material compliance with the Fair Labor Standards Act; shall produce, use, store
and maintain all Inventory with reasonable care in accordance with applicable
standards of its insurance policies and in material conformity with applicable
law; and shall maintain current rent payments (within applicable grace periods
provided for in leases) at all locations at which any Inventory is maintained or
stored (other than consigned locations).

 

10.         Administration of Equipment.

 

(a)          Borrower shall keep accurate records itemizing and describing the
material items and cost of Equipment and all dispositions made in accordance
with Section 10(b) below (all of which records shall be available to Lender upon
demand for inspection and copying at any reasonable time), and, on Lender’s
request, shall furnish Lender with a current schedule containing such
information. Promptly after Lender’s request, Borrower shall deliver to Lender
evidence of ownership of the Equipment.

 

 

 

 

(b)          Borrower shall not sell, lease or otherwise dispose of or transfer
any Equipment without the prior written consent of Lender, which may not be
unreasonably withheld, other than in accordance with the terms of the Loan
Agreement or (i) a disposition of Equipment that is no longer useful in
Borrower’s business so long as the aggregate fair market value or book value
(whichever is greater) of all such dispositions by Borrower during any one year
during the Term does not exceed $300,000, no Default or Event of Default exists
at the time of such disposition and all proceeds thereof are remitted to Lender
for application to the Obligations, (ii) a replacement of Equipment that is
substantially worn, damaged or obsolete with Equipment of like kind, function
and value, provided that the replacement Equipment shall be acquired within 30
days after any disposition of the Equipment that is to be replaced, the
replacement Equipment shall be free and clear of Liens other than Permitted
Liens, and Borrower shall have given Lender at least 10 days prior written
notice of such disposition, or (iii) a disposition of a Subsidiary or operation
of Borrower with the consent of Lender, which may not be unreasonably withheld.

 

11.         Perfection of Liens; Further Assurances. Borrower shall execute all
documents and take whatever actions are requested by Lender to perfect and
continue the perfection of Lender’s Liens in Borrower’s Collateral. Promptly
after Lender’s request therefor, Borrower shall execute or cause to be executed
and delivered to Lender such instruments, assignments, title certificates or
other documents as are necessary under the UCC or other applicable law
(including any necessary motor vehicle certificates of title act) to perfect (or
continue the perfection of) Lender’s Liens upon Borrower’s Collateral and shall
take such other action as may be requested by Lender to give effect to or carry
out the intent and purposes of the Loan Agreement and the other Loan Documents.
Upon reasonable request of Lender, Borrower shall deliver to Lender any and all
of the documents evidencing or constituting Borrower’s Collateral, and Borrower
shall note Lender’s interest upon any and all chattel paper and instruments if
not delivered to Lender for possession by Lender. Unless prohibited by
applicable law and except as provided in, and consistent with, any Loan
Document, Borrower hereby irrevocably authorizes Lender to execute (if
necessary) and file in any jurisdiction any financing statement or amendment
thereto on Borrower’s behalf, including UCC financing statements that indicate
Borrower’s Collateral (i) as “all assets” or “all personal property” of Borrower
or words to similar effect. Borrower hereby appoints Lender as Borrower’s
irrevocable attorney in fact for the purpose of executing any documents
necessary to perfect of continue the perfection of any Liens. Borrower shall
reimburse Lender for all reasonable out-of-pocket expenses actually incurred for
the perfection, termination, and continuing of the perfection of Lender’s Liens
in the Collateral.

 

12.         Events of Default. The occurrence or existence of any one or more of
the following events or conditions shall constitute an event of default under
this Agreement: (a) any representation or other statement made by Borrower
herein proves to have been false or misleading in any material respect when
made; (b)  Borrower fails to perform or discharge in any material respect any of
its covenants or obligations under this Agreement contained in Sections 5, 8(a),
8(b), 8(f) and 11 if the breach of any such covenant is not cured to Lender’s
satisfaction within 5 Business Days of any Senior Officer’s receipt of written
notice of such breach from Lender, provided that such notice and opportunity to
cure shall not apply in the case of any failure to perform, keep or observe any
covenant that is not capable of being cured at all; (c) Borrower fails to
perform or discharge in any material respect any other covenant contained in
this Agreement if the breach of such other covenant is not cured to Lender’s
satisfaction within 30 days after any Senior Officer’s receipt of written notice
of such breach from Lender, provided that such written notice and opportunity to
cure shall not apply in the case of any failure to perform, keep or observe any
covenant that is not capable of being cured at all; or (d) an Event of Default
under (and as defined in) the Loan Agreement shall occur or exist.

 

 

 

 

13.         Rights and Remedies Upon Default.

 

(a)          Upon or after the occurrence of any event of default referenced in
Section 12 above and during the continuance thereof, all of the Obligations
shall, at the option of Lender and upon written notice to Borrower, become
immediately due and payable, and Lender shall thereupon have and may exercise
from time to time any and all rights and remedies afforded to a secured party
under the UCC, together with every right and remedy available to Lender under
any other applicable law. In addition to, and without limiting the generality of
the foregoing, Lender shall have the right: (i) to enforce the remedies
described in the Loan Agreement, (ii) to bid and be the purchaser at any sale of
Collateral if permitted by law; (iii) to incur reasonable attorney’s fees and
expenses in exercising any of the rights, remedies, powers or privileges
provided hereunder, and to pay, satisfy and discharge, or to bond, deposit or
indemnify against, any tax or other Lien which in the reasonable opinion of
Lender or its counsel may in any manner or to any extent be a Lien upon any of
the Collateral, all of which fees, payments and expenses shall become part of
Lender’s expenses of retaking, holding, preparing for sale and the like, and
shall be added to and become a part of the principal amount of the Obligations;
and (iv) to apply the proceeds realized from any collection, sale, lease or
other disposition of the Collateral first to the reasonable costs, expenses and
attorney’s fees actually incurred by Lender for collection and for acquisition,
protection, removal, storage, sale and delivery of the Collateral, second, to
interest due upon the principal amount of the Obligations, and third, to the
principal amount of the Obligations. If any deficiency shall arise, Borrower
shall remain bound and liable to Lender therefor.

 

(b)          Lender shall not be liable or responsible to Borrower in any way
for the safeguarding of any of the Collateral, for any loss or damage thereto,
for any diminution in the value thereof, or for any act or default of any
carrier, warehouseman, forwarding agency, or other Person whomsoever, but the
same shall be at all times at Borrower’s risk, except to the extent that any
loss or damage to such Collateral shall have been caused by the gross negligence
or willful misconduct of Lender. All rights, remedies, powers, and privileges of
Lender hereunder are cumulative and not alternative, and may be exercised
concurrently or seriatim, and, so long as not inconsistent herewith, are in
addition to and not in lieu of any other rights of Lender at law, in equity,
under statute or under any other agreement with Borrower.

 

14.         Indulgences Not Waivers. Neither the failure nor any delay on the
part of a party to exercise any right, remedy, power or privilege hereunder
shall operate as a waiver thereof or give rise to any estoppel, nor be construed
as an agreement to modify the terms of this Agreement, nor shall any single or
partial exercise by a party of any right, remedy, power or privilege preclude
any other or further exercise by a party of the same or of any other right,
remedy, power, or privilege; nor shall any waiver by a party of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver by a party hereunder shall be effective unless it is in
writing and signed by the party making such waiver, and then only to the extent
specifically stated in such writing.

 

 

 

 

15.         Notices. All notices, requests and demands to or upon a party hereto
shall be in writing and sent in accordance with the Loan Agreement. Notice sent
at least 10 Business Days before the date of any intended public sale or the
date after which any private sale or other intended disposition of the
Collateral is to be made by Lender shall be deemed to be reasonable notice of
such sale or other disposition, provided that notice is hereby waived with
respect to any of the Collateral which threatens to decline speedily in value or
is of a type customarily sold on a recognized market.

 

16.         Entire Agreement; Amendments; Counterparts. This Agreement, along
with the Loan Agreement, constitute and express the entire understanding between
the parties hereto with respect to the subject matter hereof; this Agreement may
not be changed, altered, waived, modified, supplemented, discharged, canceled,
terminated, or amended orally or in any manner other than by an agreement in
writing signed by the parties hereto; and may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered (including by facsimile or electronic mail)
shall be deemed to be an original and all of which counterparts taken together
shall constitute but one and the same instrument.

 

17.         Section Headings; Severability. The section headings in this
Agreement are for convenience of reference only; they form no part of this
Agreement and shall not affect its interpretation. The provisions of this
Agreement are independent of and separable from each other. If any provision
hereof shall for any reason be held invalid or unenforceable, such invalidity or
unenforceability shall not affect the validity or enforceability of any other
provision hereof, but this Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.

 

18.         Successors and Assigns. The rights, remedies, powers, and privileges
of the parties hereunder shall inure to the benefit of the respective successors
and assigns of each such parties, and the duties and obligations of the parties
hereunder shall bind the respective successors and assigns of each such parties;
provided, that Borrower may not assign this Agreement or any rights or
obligations hereunder without Lender’s prior written consent and any prohibited
assignment shall be absolutely void.

 

19.         Term of Agreement. This Agreement shall continue in full force and
effect until the sooner to occur of (a) the date on which Lender and Borrower,
in writing, mutually agree to terminate this Agreement or (b) the date on which
all of the Obligations have been paid in full (other than indemnities and
similar contingent Obligations not then due and payable) and the commitments
under the Loan Agreement have been terminated in accordance with the terms
thereof.

 

 

 

 

20.         Governing Law; Forum Selection. This Agreement shall be governed in
all respect by, and construed in accordance with, the laws of the State of New
York, including the UCC (except, when the laws of any other state govern the
method or manner of the perfection or enforcement of any security interest in
any of the Collateral, the laws of such other state shall govern as to such
matters). Borrower hereby consents to the non-exclusive jurisdiction of any
United States federal court sitting in or with direct or indirect jurisdiction
over the Southern District of New York or any state or superior court sitting in
New York County, New York, in any action, suit or other proceeding arising out
of or relating to this Agreement or any of the other Loan Documents; and
Borrower irrevocably agrees that all claims and demands in respect of any such
action, suit or proceeding may be heard and determined in any such court and
irrevocably waives any objection it may now or hereafter have as to the venue of
any such action, suit or proceeding brought in any such court or that such court
is an inconvenient forum. Lender reserves the right to bring proceedings against
any Obligor in the courts of any other competent jurisdiction which has subject
matter jurisdiction. Nothing in this Agreement shall be deemed or operate to
affect the right of Lender to serve legal process in any other manner permitted
by law or to preclude the enforcement by Lender of any judgment or order
obtained in such forum or the taking of any action under this Agreement to
enforce same in any other appropriate forum or jurisdiction.

 

21.         Waivers. To the fullest extent permitted by applicable law, Borrower
waives notice of Lender’s acceptance of this Agreement and notice of any hearing
in connection with, and the requirement to post bond as a condition to, the
issuance of an immediate writ of possession with respect to any of the
Collateral. Borrower and Lender each hereby waives the right to trial by jury in
any action, suit, proceeding or counterclaim concerning this Agreement or any of
the Obligations.

 

IN WITNESS WHEREOF, Borrower has caused this Agreement to be signed, sealed and
delivered on the day and year first written above.

 

  BORROWER:       LAKELAND INDUSTRIES, INC.         By: /s/ Christopher J. Ryan
  Name: Christopher J. Ryan   Title: CEO & President

 

[Signatures continued on following page]

 

 

 

 

  Accepted by Lender in Atlanta, Georgia:       SUNTRUST BANK         By: /s/
William M. Sykstus   Name: William M. Sykstus   Title: Director

 

 

 